DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
		This action is issued in response to amendment/RCE filed 10/13/2022.
		Claims 1-20 were directly and/or indirectly amended. No Claims were canceled and none were added.
		Claims 1-20 are pending/rejected.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/13/2022 has been entered.
 

Response to Arguments
Applicant’s arguments, have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-20is/are rejected under 35 U.S.C. 103 as being unpatentable over Ball et al. (Ball hereinafter) US Patent Application Publication No. 20170142044 filed Nov. 16, 2015 and published May 18, 2017 in view of Faller et al. (Faller hereinafter) US Patent Application Publication No. 20140280236 filed March 15, 2013 and published Sep. 18, 2014.

Regarding Claims 1, 8, 15, Ball disclose a method, a device, comprising: one or more memories; and one or more processors, communicatively coupled to the one or more memories, and a non-transitory computer-readable medium storing instruction (Fig. 1, Para. 0039, Ball), comprising: 
receiving, by a device and from a user device, a request to identify one or more items that satisfy plurality of parameters of the request (Fig. 3A, step 310, Para. 0074, and Para. 0167, wherein the interaction parameters correspond to plurality of parameters, Ball), 
wherein the user device is associated with a user (Para. 0180, Fig. 13, 1358, Ball), wherein the user is associated with a plurality of preferences (Para. 0039, wherein the user preference, interest corresponds to preferences, and Para. 0167, Fig. 13, step 1320, Ball), wherein a preference of the plurality of preferences relates to a characteristic of the one or more items (Para. 0085, Ball); 
identifying, by the device, a plurality of items that satisfy the plurality of parameters (Fig. 3B, steps 330, 336, 338, Para. 0074, wherein the conditions correspond to parameter, Ball); 
generating, by the device, a plurality of explanation sets, wherein an explanation set of the plurality of explanation sets relates to an item of the plurality of items (Fig. 3B, wherein the comment corresponds to explanation set, as shown in Para. 0081, Ball), wherein the explanation set includes at least one of: 
a positive explanation indicating that the item is positively associated with a first characteristic that relates to a first preference of the user (Para. 0081, Ball), or a negative explanation indicating that the item is negatively associated with a second characteristic that relates to a second preference of the user (Para. 0082, Ball); and 
Ball disclose all the limitations as stated above. However, Ball doesn’t explicitly disclose wherein the explanation set provides an explanation of why the item was identified, based on using machine learning, to be associated with satisfying the plurality of parameters (in addition to the explanation set is a Non-functional descriptive material which has been held by the courts as unpatentable.  SMPEP 2111.05. on the other hand, Faller disclose wherein the explanation set includes information identifying an identified characteristic of the item and how it related to an identified preference of the user as shown in Fig. 4, step 406, Para. 0058-0059, wherein the comments correspond to explanation. 
The claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the teachings of Ball, with the teachings of Faller, to provide other users comment in response to the user request. Modification would have been obvious to one of ordinary skill in the art because in the event of requesting feedback from other users. Motivation to do so would be to provide a user with other users feedback based on other users experiences, and Para. 0012, wherein the user preference indication corresponds to parameter such as “likes” the content item Fig. 1 A-C. furthermore, the combination of Ball in view of Faller disclose selecting, by the device, a particular item from the plurality of items based on the plurality of explanation sets, wherein the particular item selected is associated with a particular explanation set of the plurality of explanation sets (Para. 0094-0095, Fig. 5A, and Para. 0116, wherein the method of the system ranking the comments corresponds to selecting by the device, Ball); and  44PATENT Docket No. 0095-0555 
transmitting, by the device and to the user device, information associated with the particular item selected, wherein the information includes the particular explanation set of the particular item selected (Fig. 7, step 790, Para. 0116, Ball).  
Regarding Claims 2, 9, and 10, Ball in view of Faller disclose a method wherein selecting the particular item comprises: 
generating a plurality of scores (Para. 0130, Ball), wherein a score of the plurality of scores relates to one item of the plurality of items (Para. 0127, Ball), wherein the score is a ratio of positive explanations to negative explanations associated with the one item (Para. 0087, and 0088, Ball); and 
selecting the particular item from the plurality of items based on the plurality of scores, wherein the particular item selected is associated with a highest score of the plurality of scores (Para. 0095, Ball).
Regarding Claims 3, 16, and 17, Ball in view of Faller disclose a method wherein the explanation set includes one or more positive explanations and one or more negative explanations (Para. 0102, wherein the comment with positive score corresponds to positive explanation and comment with negative score corresponds to negative explanations, Ball).
Regarding Claim 4, Ball in view of Faller disclose a method wherein the item is positively associated with the first characteristic when a first sentiment value for the first characteristic of the item indicates a positive sentiment, wherein the item is negatively associated with the second characteristic when a second sentiment value for the second characteristic of the item indicates a negative sentiment (Para. 0147, wherein the scale of comment corresponds to sentiment value as defined in Para. 0025 of the instant application’s specification, Ball).
Regarding Claims 5, 11, Ball in view of Faller disclose a method wherein the particular explanation set provides information that identifies one or more reasons that the particular item was selected (Para. 0188, Fig. 13, step 1318, wherein the interaction corresponds to information that identify a reason for the comment to be selected, Ball).
Regarding Claims 6, and 19, Ball in view of Faller disclose a method further comprising: 
determining the plurality of preferences associated with the user based on natural language processing of unstructured data associated with the user (Fig. 3, step 310, Para. 0069, Ball).  
Regarding Claims 7, and 20, Ball in view of Faller disclose a method wherein the request is an unstructured query (Fig. 3, step 310, Para. 0069, Ball), wherein the method further comprises: 
determining the plurality of parameters of the request based on natural language processing of the unstructured query (Fig. 13, step 1320, Para. 0169, Ball).  
Regarding Claim 12, Ball in view of Faller disclose a device wherein the item is positively associated with the first characteristic when a first sentiment value for the first characteristic of the item indicates a positive sentiment, wherein the first sentiment value is a first aggregate sentiment value based on sentiment scoring of unstructured data relating to the first characteristic, and wherein the item is negatively associated with the second characteristic when a second sentiment value for the second characteristic of the item indicates a negative sentiment, wherein the second sentiment value is a second aggregate sentiment value based on sentiment scoring of unstructured data relating to the second characteristic (Para. 0147, wherein the scale of comment corresponds to sentiment value as defined in Para. 0025 of the instant application’s specification, Ball).
Regarding Claim 13, Ball in view of Faller disclose a device wherein the positive explanation indicates an association between the first preference of the user, the first characteristic of the item, and a first identifier that the item is positively associated with the first characteristic (Fig. 13, step 1320, Para. 0180, Ball), wherein the negative explanation indicates an association between the second preference of the user, the second characteristic of the item, and a second identifier that the item is negatively associated with the first characteristic (Fig. 13, step 1320, Para. 0181, Ball).
Regarding Claim 14, Ball in view of Faller disclose a device wherein the particular item is a first particular item, the information is first information, and the particular explanation set is a first particular explanation set (fig. 13, step 1320, Ball), wherein the one or more processors are further to: 
receive an update to the plurality of preferences; generate a plurality of updated explanation sets based on the update to the plurality of preferences (Para. 0060, Ball); 
select a second particular item from the plurality of items based on the plurality of updated explanation sets, wherein the second particular item selected is associated with a second particular explanation set of the plurality of updated explanation sets (Fig. 13, step1372, Para. 0186, Ball); and provide second information associated with the second particular item selected, wherein the second information includes the second particular explanation set of the second particular item selected (Fig. 13, step 1318, Para. 0182-0187, Ball).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ball et al. 20170139919 related to ranking and filtering comments based on fed interaction history.
Robinson et al, 9619483 related to ranking discussion forum threads.
Duault 20180033102 related to process for computing a score for a search engine used for accessing a database of real estate properties. 

Point of Contact

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANA A AL- HASHEMI whose telephone number is (571)272-4013. The examiner can normally be reached 8:00 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on 5712701760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SANA A AL- HASHEMI/Primary Examiner, Art Unit 2165                                                                                                                                                                                                        October 24, 2022